

Share Transfer Agreement


Signing Place: Yanta District of Xi’an City
 
Party A:
Niu Hongling (ID No.: 110101611201356)
Contribution: RMB 4 million
Proportion: 40%



Wang Qifu (ID No.: 610102541011311)
Contribution: RMB 1.5 million
Proportion: 15%



Wang Jianping (ID No.: 612129570821041)
Contribution: RMB 1.5 million
Proportion: 15%



Zhang Wei (ID No.: 610113197608182133)
Contribution: RMB 1 million
Proportion: 10%



Cui Youming (ID No.: 6101045408100443)
Contribution: RMB 1 million
Proportion: 10%



Yuan Ye (ID No.: 211402781124021)
Contribution: RMB 1 million
Proportion: 10%


The above six persons are whole shareholders of Huludao Wonder Fruit Co., Ltd.,
(hereinafter refers to “Wonder Fruit”) holding totaling 100% shares of Wonder
Fruit.


Party B: Shaanxi Hede Venture Capital Management Co., Ltd.
Legal Representative: Xue Yongke   Title: Managing Director
Address: 4th floor, Tongxinge, Xietong Building, No.12, Gaoxin 2nd Road, Xi’an


To the share transfer, both parties, according with the consultation between
them, agree that:


Article One: Share Transfer
Party A agrees to transfer to Party B, and Party B agrees to accept, 100% shares
of Wonder Fruit held by Party A.


Article Two: Transfer Price, Time of Payment, and Term of Payment
1.
The total price for this share transfer is forty-eight million two hundred and
fifty thousand (including loan with amount of RMB 18.25 million from Wonder
Fruit to Party A)

2.
Party B pays to Party A transfer payment of RMB 10 million within seven business
day from the effective date of this agreement. Party B pays again RMB 20 million
before September of 2007. The reminder will be fully paid before March, 2008.
Term of payment is by transfer payment.

 

--------------------------------------------------------------------------------



 
Article three: Rights and Obligations
After this share transfer is consummated, Party B has the rights of shareholders
of Wonder Fruit and bears the corresponding obligations.


Article Four: Guarantee
1.
Party A guarantees that housing, land, machine and equipment (including the case
for corresponding mortgage to outsiders with no guarantee for them) provided to
Party B by it, shareholder’s contribution and registered capital in account book
are true and effective, information of asset and liability and others are true,
accurate and complete. And there are no withdrawal of, transfer of, or false
contribution, no omit or false statement.

2.
Party B guarantee to pay in full the share transfer payment under this agreement
on time.

3.
Party A should cooperate Party B to keep good relationship with banks,
department of industry and commerce, tax and other governmental authorities and
other authorities that relate to share handover, thus to be beneficial for the
normal operation of Wonder Fruit.



Article Five: Default Liability
Since this agreement formally becomes effective, both parties should actively
fulfill obligations related to share transfer agreed under the agreement. Any
action of violating the provisions of this agreement related to share transfer
and articles on guarantee should constitute default. The defaulting party should
bear corresponding default liability and indemnify a default fine, which equals
to 30% of share transfer amount under this agreement.


Article Six: Resolving Dispute
The signatories should resolve all disputes occurring as fulfilling this
agreement or related to this agreement through friendly negotiation. If
negotiation is unable to resolve, litigate to the jurisdiction of the People’s
Court, which is located in the place where the agreement is signed.


Article seven: Signature, Effectiveness and Miscellaneous
1.
This agreement is effective since both parties signed this agreement and the
Exhibits to it.

2.
If the signed documents or correspondence by both Party A and Party B prior to
the date this agreement is signed and related to this agreement is inconsistent
with this agreement, then, the provisions of this agreement should be the final
ones.

3.
For the reason of force majeure and the change of State’s law and policy, which
result in the disability of share transfer’s normal implementation, both parties
should not bear default liability.

4.
Others not stated herein should be resolved through consultation between both
signatories. A supplementary agreement can be signed after consistently
consulted.

5.
There are one form and two copies of this agreement, and each party hold one.

 
Party A (Signature):
Niu Hongling
 Wang Qifu
Wang Jianping
Yuan Ye
Cui Youming
Zhang Wei

 
Party B (Sealed):
Shaanxi Hede
Venture Capital Management Co., Ltd.

 
Legal Representative (Signature):
Xue Yongke

 
May 31, 2007
 
2

--------------------------------------------------------------------------------

